Citation Nr: 1641170	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for polyarthritis, to include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected hepatitis C.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected hepatitis C.  

4.  Entitlement to service connection for a chronic headache disability, to include as secondary to service-connected hepatitis C.

5.  Entitlement to a separate evaluation for fibromyalgia, with fatigue/malaise (i.e., tiring easily) and joint pain, currently rated as part of the service-connected hepatitis C.  

6.  Entitlement to an initial compensable disability rating prior to October 23, 2012 for the service-connected hepatitis C, and entitlement to a disability rating in excess of 10 percent from October 23, 2012.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to June 1980, with additional periods of active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a February 2013 rating decision, the RO granted service connection for hepatitis C and assigned an initial noncompensable disability rating from April 23, 2008, and a 10 percent disabling rating from October 23, 2012.  The Veteran appealed the evaluation assigned.

Subsequently, in April 2014, the Board remanded the case for further development.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for GERD, to include as secondary to service-connected hepatitis C, entitlement to service connection for IBS, to include as secondary to service-connected hepatitis C, entitlement to service connection for a chronic headache disability, to include as secondary to service-connected hepatitis C, entitlement to a separate evaluation for fibromyalgia, with fatigue/malaise (i.e., tiring easily) and joint pain, currently rated as part of the service-connected hepatitis C, and entitlement to an initial compensable disability rating prior to October 23, 2012 for the service-connected hepatitis C, and entitlement to a disability rating in excess of 10 percent from October 23, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

The Veteran's polyarthritis is secondary to her service-connected hepatitis C disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for polyarthritis, to include as secondary to service-connected hepatitis C, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Although this is the general standard for service connection, the Veteran primarily contends that she has polyarthritis as a result of her already service-connected hepatitis C.  Thus, in addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has reported that tying her shoes or trying to pick up small things are hard to do.  She has indicated that she has experienced joint pain and swelling.  

The Veteran's service treatment records are silent for complaints, treatment, or findings of a polyarthritis condition.

Post service private treatment records dated in June 2005 reflect that the Veteran had intermittent episodes of increased pain and stiffness "all over."  It was noted that the Veteran had mildly elevated rheumatoid factors.  An impression of polyarthralgia was provided.  

The Veteran was afforded a VA examination in October 2012.  The Veteran complained of pain in her hands on a daily basis.  Transiently, other joints, such as knee and ankles, were painful.  The Veteran took ibuprofen and tramadol for the pain.  Pain and stiffness in the Veteran's knees and ankles were noted.  A diagnosis of polyarthritis, by history, was provided.  The VA examiner opined that the weight of the current medical literature was against a nexus between hepatitis C and the Veteran's polyarthritis disability.  It was noted that the specific condition had a number of possible etiologies or may be idiopathic in nature (no specific etiology identifiable) but again, it had not been shown to have a plausible nexus to Hepatitic C per the weight of current medical literature.  The VA examiner included a reference to supporting medical literature: J Viral Hepatitis 1997; 4: 1-17.

Pursuant to the Board's April 2014 remand, in a March 2016 VA medical opinion, the VA examiner confirmed a diagnosis of polyarthritis.  It was noted that a private rheumatology note dated in March 2008 described finger PIP joint polyarthritis.  The VA examiner opined that although polyarthritis may represent an uncommon manifestation of hepatitis C, the available patient data did not allow the conclusion that it was etiologically related to hepatitis C.  

In a medical opinion received in May 2016, a VA rheumatologist indicated that he had treated the Veteran for several years.  He noted that the Veteran had evidence of seronegative inflammatory polyarthritis.  There were differences in opinions in medical literature as to whether hepatitis C could be the cause of seronegative polyarthritis or whether the coexistence of hepatitis C infection and a relatively mild seronegative polyarthritis was purely coincidental.  It was generally considered that the simultaneous presence of classical erosive rheumatoid arthritis and hepatitis C was a coincidental phenomena and that the presence of inflammatory arthritis associated with cryoglobulinemic vasculitis was causally related to hepatitis C infection, but several authors differentiate classical rheumatoid arthritis coincidentally present with hepatitis C from a milder seronegative, non-cryoglobulinemia vasculitis associated, nonerosive, oligo or polyarthritis that they think may be causally related to hepatitis C infection.  Other articles suggest that the milder seronegative arthritis may also be coincidental.  In review of the literature, the VA examiner was unable to come up with a definitive answer as to whether the two conditions, a mild seronegative polyarthritis and hepatitis C, were casually or coincidentally related, and could not rule out a causal relationship.  

The VA examiner noted that a potential solution to the question had recently been available with treatment options for hepatitis C that usually were effective in causing a remission of chronic hepatitis C infection, namely treating the hepatitis C and seeing if the symptoms improved.  If hepatitis C is the cause of the musculoskeletal symptoms then they should go away after treatment and if hepatitis C wasn't the cause then they would remain.  Unfortunately, this was not totally definitive in separating out causality from coincidence as it was possible that an infection might have set off an irreversible neurological/endocrinological/immunological reaction that outlasted the infectious agent that triggered it, for example reactive arthritis or secondary fibromyalgia. 

The VA examiner stated that even though he really could not make a definitive statement as to the causal relationship of her polyarthritis to hepatitis C infection, the polyarthritis the Veteran had was relatively mild and should not be totally disabling.  So, when considering the possibility that her mild polyarthritis may have been causally related to service-connected hepatitis C infection or that she may have developed an unrelated to hepatitis C infection reactive arthritis while in the service that was not identified (and thus may have potentially been service-connected), any increased in service connection percentage for her musculoskeletal problems, if it was made, should be relatively small.  

After review of the record, the Board finds that the medical evidence contains competent and probative medical opinions in favor of and against the Veteran's claim.  In the March 2016 medical opinion, the VA examiner stated that although polyarthritis may represent an uncommon manifestation of hepatitis C, the available patient data did not allow the conclusion that it was etiologically related to hepatitis C.  In the alternative, the subsequent May 2016 VA examiner's opinion shows that the VA examiner was unable to provide a definitive answer as to whether the Veteran's polyarthritis and hepatitis C were casually or coincidentally related.  It was noted that he could not rule out a causal relationship.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical evidence both in favor of and against the claim of secondary service connection, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As such, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a polyarthritis disability that is related to her service-connected hepatitis C.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for polyarthritis, to include as secondary to service-connected hepatitis C, is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims remaining on appeal.

Initially, the July 2016 Statement of the Case reflects a review of a VA examination and medical opinion dated in March 2016.  A review of the record, however, does not reflect that a copy of the VA examination report, if a VA examination was indeed afforded to the Veteran, was associated with the claims file.  Only VA medical opinions are provided for that date.  Accordingly, on remand, the VA examination report, if available, must be associated with the claims file.

Regarding the Veteran's claim for service connection for GERD, she contends that her claimed disability is attributable to her service-connected hepatitis C.  She has reported that she experiences GERD 3 to 4 days per week.  She also notes that she has to watch what she eats.   

Pursuant to the Board's April 2014 remand, the RO was to obtain a medical opinion addressing whether the Veteran's GERD was caused or aggravated by her service-connected hepatitis C.  The examiner was also to provide a supporting rationale in support of the opinion provided.  

In a medical opinion dated in March 2016, the VA examiner stated that there was no established causal relationship between the Veteran's hepatitis C and GERD.  

While the opinion provided supports the conclusion that the Veteran's GERD is not caused by the Veteran's service-connected hepatitis C, it does not address whether GERD was aggravated by her service-connected hepatitis C.  The Board finds that this matter must be remanded for another secondary causation opinion addressing possible aggravation.  Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Regarding the Veteran's claim for IBS, she contends that her claimed disability is attributable to her service-connected hepatitis C.  She has reported that she cannot go anywhere that does not have a rest room nearby.  She noted that she did not know when intestinal cramps would hit.  She noted that she had to watch what she ate.  

Pursuant to the Board's April 2014 remand, the RO was to obtain a medical opinion addressing whether the Veteran's IBS was caused or aggravated by her service-connected hepatitis C.  The examiner was also to provide a supporting rationale in support of the opinion provided.  In addition, the examiner was to address the medical literature submitted by the Veteran with regard to a possible link between fibromyalgia and IBS and between IBS and hepatitis C.

In a medical opinion dated in March 2016, the VA examiner stated that there was no established causal relationship between the Veteran's hepatitis C and IBS.  The VA examiner noted that the abstract in which a study evaluated IBS in patients with hepatitis C.  He noted that this case controlled study was performed in Egypt and concluded that IBS was a prevalent finding in patients with hepatitis C genotype 4 at their facility (gastroenterology outpatient clinic of Tropical Medicine Department, Minya University, Minya, Egypt).  The VA examiner stated that he concurred that the study suggested an association between hepatitis C, genotype 4 and IBS symptoms in the Egyptian population.  However, it was important to consider that a case controlled study did not prove causality.  Furthermore, this study evaluated hepatitis C genotype 4, which was a variant commonly seen in the Middle East and Africa (particularly Egypt) and uncommonly seen in the United States.  In short, it was unclear how this study translated to our population of patients, nor did it prove causality.  

While the opinion provided supports the conclusion that the Veteran's IBS is not caused by the Veteran's service-connected hepatitis C, it does not address whether IBS was aggravated by her service-connected hepatitis C.  The Board finds that this matter must be remanded for another secondary causation opinion addressing possible aggravation.  Id.

Regarding the Veteran's claim for chronic headache disability, she contends that her claimed disability is attributable to her service-connected hepatitis C.  She has reported that her headaches occurred daily, and ranged from mild tension headaches to pounding, throbbing headaches.  Depending on the headache, she could reasonably do activities and/or she would have to lie down.  

Pursuant to the Board's April 2014 remand, the RO was to obtain a medical opinion addressing whether the Veteran's chronic headache disability was caused or aggravated by her service-connected hepatitis C.  The examiner was also to provide a supporting rationale in support of the opinion provided.  

In a medical opinion dated in March 2016, the VA examiner stated that in his experience, patients with hepatitis C do not report headaches nor was he aware of an established relationship linking hepatitis C and headaches.

While the AOJ did obtain a medical opinion on remand concerning a relationship linking the claimed condition to hepatitis C, the opinion did not address whether the Veteran's claimed chronic headache disability was aggravated by the service-connected hepatitis C.  Therefore, an additional VA medical opinion is needed.  Id.

Next, in a February 2013 rating decision, the RO granted service connection for hepatitis C, to include fibromyalgia, joint pain, and fatigue/malaise, and assigned an initial noncompensable rating effective from April 23, 2008, and assigned a 10 percent rating effective from October 23, 2012.  Subsequently, the Veteran disagreed with the decision to assign a single evaluation for hepatitis C and fibromyalgia.  Pursuant to the Board's April 2014 remand, the Veteran was provided a statement of the case (SOC) for the issues for an increased rating and entitlement to a separate disability rating for fibromyalgia.  The Veteran perfected her appeal in September 2016.  

A review of the October 2012 VA general medical examination shows a diagnosis of fibromyalgia.  The VA examiner noted that a review of the current body of medical literature indicated that it was at least as likely than not that the contention of fibromyalgia was a result of hepatitis C, but was otherwise not etiologically related to service.  A review of an October 2012 hepatitis, cirrhosis and other liver conditions examination report reflects that the Veteran had symptoms of fatigue and malaise.  As noted above, the Veteran was subsequently granted service connection for hepatitis C, to include fibromyalgia, joint pain, and fatigue/malaise.  The Veteran, however, disagreed with the decision to assign a single evaluation for hepatitis C and fibromyalgia.

The Board finds that it is unclear from the record whether the Veteran has a fibromyalgia condition, to include fatigue/malaise (i.e., tiring easily) and joint pain, that is separate from the hepatitis C disability for which she is already service connected.  Thus, a new medical examination is needed to address whether the Veteran has a current fibromyalgia disability manifested by symptoms that are separate from her service-connected hepatitis C disability.  

Lastly, the Veteran's claim for an increased rating for hepatitis C is inextricably intertwined with the above claim of service connection for fibromyalgia being remanded, as there is a substantial likelihood that the requested evidentiary development will contain findings relevant to this claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the appropriate steps to obtain the Veteran's March 2016 VA examination report, if indeed an examination was afforded the Veteran, for her claimed service connection issues on appeal.  If no report is located (or in existence), this should be noted in the claims file.

2.  Return the Veteran's claim folder to the examiner that provided the March 2016 VA medical opinions for an addendum opinion.  If an additional examination is necessary, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion. 

The examiner is to provide an opinion as to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the claimed GERD disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected hepatitis C?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's GERD disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

b.  Is it at least as likely as not (50 percent or greater probability) that the claimed IBS disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected hepatitis C?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's IBS disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

c.  Is it at least as likely as not (50 percent or greater probability) that the claimed chronic headache disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected hepatitis C?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's chronic headache disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Then schedule the Veteran for an appropriate VA medical examination to determine the current nature and likely etiology of any fibromyalgia disability, to include fatigue/malaise (i.e., tiring easily) and joint pain, found upon examination.  The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Does the Veteran have a separately diagnosed fibromyalgia condition or are the fibromyalgia symptoms associated with the service-connected hepatitis C disability?

b.  If any diagnosed fibromyalgia disability is separate from the service-connected hepatitis C disability, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed fibromyalgia was caused by the Veteran's service-connected hepatitis C disability?

c.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed fibromyalgia disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected hepatitis C disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's disability prior to aggravation by the service-connected hepatitis C.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


